UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7365



KENNETH MARTIN WALLS,

                                              Plaintiff - Appellant,

          versus

HAMILTON BEACH/PROCTOR-SILEX, INCORPORATED;
MARVIN HILL; AUTHOR FISH; LYNN PHILLIPS; T. E.
ROSS, Doctor; KATHRINE DAIL; JOE BEACH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. Russell A. Eliason, Magis-
trate Judge. (CA-94-336-CV-3)

Submitted:   December 14, 1995            Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Martin Walls, Appellant Pro Se.      Randall David Avram,
Douglas G. Brehm, HUNTON & WILLIAMS, Raleigh, North Carolina; Jane
Ray Garvey, Michael F. Easley, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the magistrate judge's opinion and find no rever-
sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge.* Walls v. Hamilton Beach/Proctor-Silex, Inc., No. CA-
94-336-CV-3 (M.D.N.C. Aug. 3, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1988).

                                2